*160ORDER
The memorandum disposition filed concurrently with this order replaces the memorandum disposition filed on May 17, 2011.
With this change, the panel has voted unanimously to deny the petition for rehearing. The petition for rehearing is denied.
MEMORANDUM **
California state prisoner Gary William Hallford appeals pro se from the district court’s dismissal for failure to state a claim of his action seeking a Writ of Prohibition against the Secretary of State to prevent her from enforcing an age requirement in hiring employees for the United Nations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s decision to dismiss a complaint under 28 U.S.C. § 1915A, Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir.2003). We affirm for the reasons stated by the district court in its order dismissing the case, filed on November 1, 2010.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.